Case 0:18-cv-61047-UU Document 241 Entered on FLSD Docket 07/24/2019 Page 1 of 6



                                                                                         FILED BY'.         PG            D.C.

                                                                                                 JUL 2 4 2019
                                                               July 22, 2019                      ANGELA E. Nrn;1 E
                                                                                                 CLERK U S DIST. er.
                                                                                                 S D. OF FLA - Mi!'}.:i




                                                                                            Via Ovemight Courier
        Clerk of the Court
        U.S. District Court
        400 N. Miami Ave.
        Miami, FL 33128

                        Re:          US/1 v. US StemCel/Clinicando!hers, Case 18-cv-610./-7-UU

        Dear Sir or Madam:

                        Please forward this letter to Judge Ursula Ungaro regarding the case above.

                I received notification from U.S. Stem Cell that the court has ordered the destruction
        of my tissue bank samples stored by U.S. Stem Cell. My tissue samples arc personally very
        important to me. They are irreplaceable and have great value to me, and their destruction
        would be an irreparable loss. I am making alternate arrangements for the preservation and
        storage of the samples and I respectfully request that the court authorize U.S. Stem Cell to
        release my samples to me so that I may complete those arrangements.

                 I may be contacted by telephone, by email or by mail at the number and addresses
        listed below. I sincerely hope that the court will grant my request. Thank you for your
        consideration in this matter.

                                                               Very truly yours,

                                                                ~\ l~      L\      j ~ Gv.>J
                                                               Mary Shaw
                                                               P.O. Box 44645
                                                               Tacoma, WA 98448
                                                               Telephone: (253) 224-1932
                                                               Email: Marys1956@gmail.com




        ]'.;!):   19747.001 48:1:2-15(,'J-52(, 1d
Case 0:18-cv-61047-UU Document 241 Entered on FLSD Docket 07/24/2019 Page 2 of 6




                                                                                  FILED BY'.        f/G          D.C.

                                                                                          JUL 2 4 2019
                                                        July 22, 2019
                                                                                           ANGELA E. IWBLE
                                                                                          CLERK LI S DIST CT
                                                                                          S D. OF FLA. - MIAMI




                                                                                     Via Ovemight Courier
        Clerk of the Court
        U.S. District Court
        400 N. Miami Ave.
        Miami, FL 33128

                  Re:        USA v_ US Stem Cell Clinic and others, Case 18-cv-61047-UU

        Dear Sir or Madam:

                  Please forward this letter to Judge Ursula Ungaro regarding the case above.

                I received notification from U.S. Stem Cell that the court has ordered the destruction
        of my tissue bank samples stored by U.S. Stem Cell. My tissue samples are personally very
        important to me. They are irreplaceable and have great value to me, and their destruction
        would be an irreparable loss. I am making alternate arrangements for the preservation and
        storage of the samples and I respectfully request that the court authorize U.S. Stem Cell to
        release my samples to me so that I may complete those arrangements.

                 I may be contacted by telephone, by email or by mail at the number and addresses
        listed below. I sincerely hope that the court will grant my request. Thank you for your
        consideration in this matter.

                                                        Very truly yours,


                                                        LfaO L~
                                                        Doug LeMay
                                                        P.O. Box 44645
                                                        Tacoma, WA 98448
                                                        Telephone: (253) 224-1930
                                                        Email: D.LeMay@lemayinv.com




        ND: 19747.001 48.>2-1569-526 Id
Case 0:18-cv-61047-UU Document 241 Entered on FLSD Docket 07/24/2019 Page 3 of 6




                                                                                    FILED BY___       rr;____ o.c.
                                                                                           JUL 2 4 2019
                                                       July 22, 2019
                                                                                            ANGELA E. NOBLE
                                                                                           CLERK U.S. DIST Cl
                                                                                           S. 0. OF FLA. - MIAMI




                                                                                      Via Ovemight Courier
        Clerk of the Court
        U.S. District Court
        400 N. Miami Ave.
        Miami, FL 33128

                 Re:       USA v. US Stem Cell Clinic and others, Case 18-cv-610<./-7-UU

        Dear Sir or Madam:

                 Please forward this letter to Judge Ursula Ungaro regarding the case above.

                I received notification from U.S. Stem Cell that the court has ordered the destruction
        of my tissue bank samples stored by U.S. Stem Cell. My tissue samples are personally very
        important to me. They are irreplaceable and have great value to me, and their destruction
        would be an irreparable loss. I am making alternate arrangements for the preservation and
        storage of the samples and I respectfully request that the court authorize U.S. Stem Cell to
        release my samples to me so that I may complete those arrangements.

                 I may be contacted by telephone, by email or by mail at the number and addresses
        listed below. I sincerely hope that the court will grant my request. Thank you for your
        consideration in this matter.

                                                       Very truly yours,


                                                      f/(~~
                                                       Nancy Lel\Iay
                                                       P.O. Box 44667
                                                       Tacoma, WA 98448
                                                       Telephone: (253) 222-6763
                                                       Email: N.lemay@lemayinv.com




        ND: 19747.001 4832-1569-526h3
      Case 0:18-cv-61047-UU Document 241 Entered on FLSD Docket 07/24/2019 Page 4 of 6
                                                                                                                           7/19/2019
                                                                    FILED BY          Pb           D.C.
                                                                                                                    Kent McGahey
                                                                                                                    I 03 Rolling Meadow Ct.
                                                                           JUL 24 2019                              Anderson, SC 29621
                                                                             ANGELA E. NOB!.£
Clerk of the Court                                                          CLERK U.S. DlST. CT.
                                                                            S. D. Of HA, MIAM:I
US District Court
400 N. Miami Ave.
Miami, FL 33128
RE: USA v US Stem Cell Clinic and others, Case 18-cv-6 l 04 7-UU

Dear Sir or Madam,

I am a patient of US Stem cell, having my stem cells extracted, banked and applied for my orthopedic problems, July of last year
(7/15/2018). I have been very satisfied with the treatments that I received and was scheduled for treatment for a new problem that
I presently have, the week that the order was given preventing my treatment.

My desire is to present my case before the court, realizing that each one of us among the approximately 10, 000 patients affected
by this ruling are uniquely different, and deserve to be heard before our rights are violated and our private property destroyed. If
my calculations are correct, we are talking about 10,000 patients who paid approximately $3000 each to have our stem cells stored
for future use. That is $30, 000, 000 in private property, and many of us are currently experiencing high levels of pain for new
problems which we are thoroughly convinced would be best treated by our own stem cells.

I am a male, age 77, and have suffered from osteoarthritis for over 19 years, particularly my right knee. My orthopedic surgeons
and several chiropractors over the time span have tried treating with supplements, and drugs which never produced any lasting
relief. In fact, the drug prescribed was found to have very serious effects on the liver, and the steroid injections are known to
produce tissue damage.

When the inflammation became so serious that I couldn't walk without crutches, last June, my orthopedic physician said I was at a
level 5 for cartilage damage and recommended surgery, at a cost of approximately $45,000 per knee. Of course, it wouldn't cost me
that much, but someone would pay it! Four to five of my acquaintances and neighbors who had knee placement surgery, had long
recovery times (over 6 months), and half of them were not satisfied.

A young associate of my regular orthopedic physician was doing stem cell treatments as well as dinics who were heavily advertising
their treatments locally. I looked into the matter, reviewing over 120 testimonies from physicians practicing this type of treatment
as well as those who had benefited from such injections of stem cells. I chose US stem cell because of their 19 years of experience
as opposed to newcomers, and those not qualified to do surgical procedures. I understood that there were no guarantees, and I
would have to pay the whole cost out of my pocket, but numbers don't lie! Drugs have never produced new cartilage, stem cells do!
Adipose derived stem cells have been found to be most effective in repairing damaged tissue; platelet rich plasma (PRP), has been
used effectively for years in sports medicine, and US stem Cell was the only clinic dose to me, with the experience, success rate, and
combination of treatments available to me.

Still, it was a risk but one I was willing to take, because for orthopedic injections, there is much less risk for adverse effects than for
surgery. I decided at the last moment to bank my stem cells for future use because of my age and the probability that I would have
future orthopedic problems. And those problems have arisen! My knees are healed, with practically no pain, and I have x-rays to
prove it; something my friends who went the surgical route can not daim! But now my wrist has been increasingly painful, with
cortisone treatment never touching the pain; I'm presently at a level 8 (scale of 0-10).

I understand the frustration of the four patients who lost their sight for an experimental treatment for detached retinas, but I also
know that they were advised of the possibility of failure. I would venture to say that a failure rate of four out of thousands of
successful treatments is something the drug industry would be extremely proud to present to the FDA. I would also say that stem
cells from my body are not and never will be a drug. If someone is to regulate the industry, it should be medical, not a drug related
agency that has a trillion dollar industry lobbying against non drug solutions that it cannot profit from!

Thank you for your consideration! I may be reached at: 103 Rolling Meadow Ct., Anderson, SC, 29621; (864) 933 0313 (c).

Sincerely,

Kent C McGahey
     Case 0:18-cv-61047-UU Document 241 Entered on FLSD Docket 07/24/2019 Page 5 of 6
July 15, 2019         RE: USA v US Stem Cell Clinic and others, Case 18-cv-61047-llU   r----------.
                                                                                        FILED BY pG D.C.

                                                                                           JUL 2 4 2019
Dear Clerk of the Court,
                                                                                            ANGELA E. NOBLE
                                                                                           CLERK U.S. DiST. CT.
                                                                                           S. D. OF FLA. - MIAMI



I'm writing to you to request that my stem cells, currently being banked with U.S. Stem Cell, Inc,
not be destroyed. I incurred a great deal of personal expense to extract my stem cells and have
them available for future use.


My case: I had stem cell treatment at Docere Clinics in Park City, UT, last December. I had my
arthritic knees treated along with my lower back: I experienced intense discomfort daily due to my
sciatic nerve pain, and my ability to be active - because of my knees and back - was greatly
hindered by my condition. Since being treated, my knees no longer bother me, and the daily sciatic
nerve pain I was experiencing HAS COMPLETELY VANISHED. I am able to be active again
and live day to day pain free.



I don't know how to put a price on this improvement in my quality of life. It has been truly
fantastic. Life changing.


 My understanding is that in 3 - 5 years I may begin to feel the previous aches and pains creep back,
 at which time I can be treated again to sustain my improvements. Yet I'll need my stem cells to do
 so. I already have them banked and ready to go whenever I need them with U.S. Stem Cell. This is
 a wonderful thing for me as I wouldn't have to undergo the cell extraction process again: the
 surgery, the time, the recovery, the money. I've already made the full investment to have access to
 them, and it is not right that my cells will be destroyed and I'll have to go through that whole
  extraction process again. It is not right! It is both wrong and unfair to destroy my cells without my
 consent. I'm going to need them. I'm counting on them to help me maintain a higher quality of
~as I age.
i..1F€
     Case 0:18-cv-61047-UU Document 241 Entered on FLSD Docket 07/24/2019 Page 6 of 6
I support any and all measures that will continue to allow me to have access to my cells for future
use as originally intended. I absolutely do not consent to their destruction. That is my personal
property.

Please contact me if and as needed. Thank you for your time and attention.




Dennis Nisbet
dennisnis bet(q)grnail.com
(602) 410 - 0802
